Citation Nr: 0509649	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  01-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for gynecological 
disorders.

4.  Entitlement to service connection for fibrocystic breast 
disease.

5.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to October 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection and a 10 
percent rating for a fracture of the left ankle (status post-
fracture of the left distal fibula).  In that decision, the 
RO also denied service connection for gynecological problems 
(mild chronic cervicitis, uterine fibroid, status post total 
abdominal hysterectomy), fibrocystic breast disease, 
bilateral pes planus, and residuals of a right ankle sprain.  
The veteran disagreed with the denials of service connection 
for these conditions, as well as with the 10 percent rating 
assigned for the left ankle disability.  She testified before 
the Board at a hearing held at the Montgomery RO in August 
2004.

The issue of an evaluation in excess of 10 percent for 
residuals of a left ankle fracture is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.






FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran's bilateral pes planus is congenital in 
nature and it is not related to service or to any service-
connected disability.

3.  The veteran's current gynecological disorders (including 
uterine fibroids and a total abdominal hysterectomy that was 
performed in September 2000) were manifested many years after 
service and have not been shown to be related to her active 
service or to any aspect therein.

4.  The veteran's current fibrocystic breast disease was 
manifested many years after service and it is not related to 
service.  

5.  The veteran's claimed residuals of a right ankle sprain 
are not shown at present.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service, nor is it proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
4.9 (2004).

2.  Gynecological disorders (including uterine fibroids and a 
total abdominal hysterectomy that was performed in September 
2000) were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  Fibrocystic breast disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  Claimed residuals of a right ankle sprain were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

"[A] veteran seeking disability benefits must establish . . 
. the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); see also D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1113, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disease or injury, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

1.  Pes planus

The veteran contends that she had flat feet or painful feet 
in active service.  In the alternative, she contends that her 
current bilateral pes planus is secondary to a service-
connected low back disability.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran's service medical records do not support her 
contention of having first developed pes planus in service.  
While her service medical records are replete with numerous 
other orthopedic problems, including low back pain that 
resulted in several profile restrictions, there is no 
reference to pes planus in service.  Indeed, at separation, 
she denied having had any foot trouble, and the accompanying 
physical examination report from August 1991 did not describe 
any pes planus.  

On a preoperative consultation report from September 2000 (in 
connection with a hysterectomy), the veteran reported that 
pain from her left foot had required her to shift weight to 
the right foot, thus causing bilateral foot pain and 
swelling.

More recent VA medical records include the veteran's 
complaints of burning sensation in her feet since January 
2002.

A March 2003 VA examination diagnosed minimal pes planus that 
was congenital; significantly, the examiner opined that the 
pes planus was not related to the service-connected back 
condition.

Thus, the available evidence demonstrates that the veteran's 
pes planus is congenital in nature.  Congenital or 
developmental defects are not considered diseases or injuries 
for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  Moreover, there is no evidence that 
her pes planus was incurred in or aggravated during her 
active service.  And finally, there is in fact a clear 
medical opinion that rejects the allegation of any 
relationship between the veteran's service-connected low back 
disability and her pes planus.

To the extent that the veteran personally contends that her 
service-connected low back disability has caused or 
aggravated her bilateral pes planus, the Board notes that the 
veteran is a layperson and thus does not possess the 
requisite medical expertise to render an opinion on a matter 
requiring knowledge of medical principles.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the weight of the credible evidence demonstrates that 
bilateral pes planus was neither incurred in or aggravated by 
her active service, including any incident therein, such as 
another service-connected disability.  As the preponderance 
of the evidence is against her claim, the "benefit-of-the-
doubt" rule is not applicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

2.  Gynecological disorders

The veteran contends, and has testified, that she first 
developed cramps and pelvic inflammatory disease while in 
service; she also has reported having had an abnormal pap 
smear in service.  She has stated that after service, she 
continued to have problems, including abnormal pap smears 
that diagnosed dysplasia.

Service medical records show the presence of gardnerella 
vaginalis on cytological examination in February 1986.  The 
records also show treatment for a uterine infection in 
February 1986, which resolved within several weeks.  Into 
February 1986, pap smears had all been normal; her 
gynecological examination at that time was also normal.  She 
was seen for pelvic inflammatory disease in February 1987.  
She was also treated for cervicitis and bacterial vaginosis 
in July 1987.  A pregnancy was followed in 1988 and 1989; 
there are references to a slight serosanguinous discharge in 
February 1989.  After a pap smear from August 1989 showed a 
staph infection, she was assessed with pelvic inflammatory 
disease.  In October 1990, her gynecological examination 
revealed no other gynecological abnormalities.  A cytological 
report identified gardnerella; otherwise, the examination was 
within normal limits.  A December 1990 pap smear was also 
within normal limits, except for the presence of gardnerella.  
On her separation examination from August 1991, there were no 
pelvic abnormalities.  On the accompanying separation medical 
history report, she denied having been treated for a "female 
disorder."      

Post-service medical records show that the veteran was 
treated for pelvic inflammatory disease (without evidence of 
peritonitis) in April 1996.  In July 1996, she was treated 
for a trichomonas infection.  Pap smears from June 1997 and 
July 1998 identified a dysplastic process.  Colposcopic 
examination in November 1997 also showed dysplasia of the 
cervix.  There also was evidence of mild dysplasia on a pap 
smear in February 1998.  A January 1999 pathological report 
identified acute endocervicitis and squamous metaplasia.  In 
April 1999, she was seen for cervical and vaginal cytology 
that represented reactive cellular changes probably related 
to inflammation.  In May 2000, she was diagnosed with mild 
dysplasia on colposcopic examination.  In June 2000, testing 
revealed a mass on the left side of the uterus; subsequent 
diagnoses included uterine fibroids and chronic pelvic pain.  
A September 2000 preoperative consultation report noted that 
the veteran had had a history of abdominal pain and abnormal 
pap smears in service.  In September 2000, she underwent a 
total abdominal hysterectomy.

In January 2002, the veteran underwent a VA gynecological 
conditions examination.  The examiner thoroughly discussed 
the veteran's medical history (including dysmenorrheal and 
menarche prior to service, a 1993 diagnosis of chlamydia and 
trichomonas, abnormal pap smears starting in 1996, a 
September 2000 total abdominal hysterectomy for 
dysmenorrheal, heavy menses, back pain, and left lower 
quadrant pain, recent findings of a mass within the uterus 
consistent with diatomaceous and leiomyoma, and a history of 
fibrocystic breast disease).  The examiner stated that the 
lower abdominal pain that had preceded the hysterectomy was 
more likely musculoskeletal than gynecologic; however, the 
hysterectomy had cured the menorrhagia.  The examiner 
specifically concluded that the 2000 hysterectomy was not 
related to the in-service episodes of uterine infection in 
1986 and of bacterial vaginosis in 1987.  The examiner 
stated, "The treatment for these conditions in the service 
had no relationship to the hysterectomy which was done for a 
benign tumor of the uterus."  The examiner also noted that 
there was no evidence of chronic infection at the time of the 
hysterectomy so as to support the diagnosis of chronic pelvic 
inflammatory disease as the cause of the veteran's pelvic 
pain.  

Thus, the service medical records show treatment for several 
gynecological conditions, including cervicitis and bacterial 
vaginosis in 1987, which were treated and then not found at 
any time thereafter during service.  Pap smears first 
identified a dysplastic abnormality several years after 
service.  And the veteran was found to have uterine fibroids 
in 2000, many years after service; the recent VA examination 
(from 2002) has specifically addressed the veteran's medical 
history and rejected any relationship between the veteran's 
in-service gynecological medical history and her hysterectomy 
many years after service.

In sum, the weight of the credible evidence demonstrates that 
gynecological disorders (such as uterine fibroids and a total 
abdominal hysterectomy) were neither incurred in or 
aggravated by her active service, including any incident 
therein.  As the preponderance of the evidence is against her 
claim, the "benefit-of-the-doubt" rule is not applicable, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

3.  Fibrocystic breast disease

The veteran states that a breast lump was found during her 
active service, again in 1993 or 1994, and again thereafter.  

Post service medical records show that she was seen for a 
small nodule that was discovered in June 1996.  VA records 
indicate that she had undergone an annual physical 
examination at a clinic, where she was informed that she had 
a breast mass.  Ensuing mammography identified indeterminate 
calcifications in the left breast.  Repeat mammography 
identified scattered and clustered microcalcifications 
throughout the central aspect of the left breast without an 
underlying mass.  Repeat mammography in January 1997 was 
unchanged.  On testing in April 1997, it was noted that she 
had a history of a breast mass for the past five years.  
There still were calcium deposits on mammography in March 
2000.  An April 2000 examination was routine and within 
normal limits, except for a fibrocystic breast condition.    

A January 2002 VA examination currently shows a bi-lobar mass 
in the upper outer quadrant of her breast that is consistent 
with a fibroadenoma.  

As noted above, service connection for a disability requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303; .  Degmetich, supra; Cuevas, supra; Rabideau, supra; 
Brammer, supra.

In this case, the service medical records do not refer to any 
chronic breast condition.  Also, the available post-service 
medical evidence does not indicate any diagnosis or finding 
of a breast condition prior to 1996; a breast nodule was 
discovered at that time after abnormal findings on a routine 
annual physical examination.  Thus, the competent available 
medical evidence does not show the presence of the current 
fibrocystic breast disease until several years after 
separation from service.

This condition was not incurred in or aggravated by active 
service.  The service medical records were negative for any 
abnormalities of the breast and the contemporaneous medical 
evidence does not indicate that the current condition is 
related to service.  In sum, the weight of the credible 
evidence demonstrates that fibrocystic breast disease was 
neither incurred in or aggravated by her active service, 
including any incident therein.  As the preponderance of the 
evidence is against her claim, the "benefit-of-the-doubt" 
rule is not applicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  Residuals of a right ankle strain

The veteran's service medical records show that she inverted 
her right ankle while running in May 1986.  There was slight 
edema on the lateral side of the right ankle.  The assessment 
was a mild strain of the right ankle, and she was instructed 
to wear an Ace wrap and to avoid certain marching and 
running.  On her separation medical history report from 
August 1991, she denied having had any foot trouble; on the 
accompanying physical examination, no abnormalities of the 
right ankle were noted.  

A January 2002 VA joints examination noted an in-service 
right ankle inversion sprain that was deemed a mild sprain; 
the examiner also noted the veteran's complaints of similar 
symptoms in her right ankle at the present time.  However, 
examination revealed only slight tenderness in the lateral 
aspect of the right ankle; range of motion was normal, the 
right ankle joint was stable, and there was no swelling.  X-
rays showed no fracture, significant soft tissue swelling, or 
significant arthritic changes; in sum, the X-ray showed no 
significant abnormality of the right ankle.  The diagnosis 
was status post sprain of the right ankle with no residual.  

As noted above, service connection for a disability requires 
the existence of a "current disability" and a relationship 
or connection between that disability and a disease or injury 
incurred in service.  Absent evidence of a current disease or 
injury, service connection cannot be granted.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303; .  Degmetich, supra; 
Cuevas, supra; Rabideau, supra; Brammer, supra.

As the evidence demonstrates, the veteran suffered a mild 
right ankle sprain in service, but that condition did not 
persist or become a chronic condition.  Most significantly, 
despite the veteran's reports of pain in her right ankle and 
assertions that her service-connected left ankle disability 
has affected her right ankle, there is no current evidence of 
any right ankle condition, as evidenced on the 2002 VA 
examination.  Absent evidence of such a current disability, 
let alone competent evidence of a relationship between the 
mild right ankle sprain from service and any current 
disability, the claim must be denied.

The veteran lacks the requisite competence to render such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).  


Veterans Claims Assistance Act of 2000

The Board has also considered whether VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant with regard to the claims for 
service connection.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5103 & 5107 (West 2002), was signed into law.  This enhanced 
the notification and assistance duties of the VA to 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision regarding the 
claims on appeal was on November 7, 2000, that is, before the 
VCAA's enactment on November 9, 2000.  

However, even under Pelegrini, the notices regarding the 
veteran's claims informed her of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  The Board also concludes that 
any defect that may exist with regard to the timing of the 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to her 
throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support her 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in her 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence dated in June 2002, May 2003 
(as corrected by a December 2003 letter), and September 2003; 
a statement of the case dated in January 2001; and 
supplemental statements of the case dated in April 2002 and 
August 2003.  The correspondence and adjudicative documents 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claims.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The letters dated in May and September 2003 informed the 
veteran of the types of evidence that would support her 
claims for service connection.  They also notified her of the 
information (names of medical providers, addresses, places 
and dates of treatment) that she was to provide in order for 
VA to attempt to obtain government or private medical records 
that would support her claims for service connection.  In 
addition, the letters informed the appellant that VA would 
assist her by attempting to obtain records that she 
identified as relevant to the claims.  

Through discussions in other correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, VA has further informed the veteran of 
the evidence necessary to substantiate her claims.  Moreover, 
she has been informed of her and the VA's respective 
responsibilities for providing evidence.  The VA has obtained 
all of the identified medical records that are available.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for bilateral pes planus is denied.

Service connection for gynecological disorders is denied.

Service connection for fibrocystic breast disease is denied.

Service connection for residuals of a right ankle sprain is 
denied.


REMAND

With regard to the issue of an initial evaluation for 
residuals of a left ankle fracture, the Board is of the 
opinion that additional development is needed.

The veteran currently complains of left ankle pain on walking 
or standing for long periods of time.  The most recent VA 
examination, from January 2002, found normal range of motion 
for the left ankle and no significant abnormality on X-ray.  
However, the examination did not address any of the factors 
enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that when a veteran alleges functional loss due to 
pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).  Under 38 C.F.R. § 4.40 (2004), disability of 
the musculoskeletal system includes functional loss due to 
pain, if supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, so a part which becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. § 
4.45 (2004), the joint disability factors to be considered 
include increased or limited motion, weakness, fatigability, 
or painful movement, swelling, deformity or disuse atrophy.  
The most recent examination is not detailed enough to permit 
a DeLuca analysis.  The Court stated in DeLuca that the 
findings with regard to functional loss due to pain must be 
specific and that the examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  Id., 
8 Vet. App. at 206.

Accordingly, the issue of an initial evaluation in excess of 
10 percent for residuals of a left ankle fracture is remanded 
to the RO, via the AMC in Washington, D.C., for the following 
actions:

1.  The RO should schedule the veteran 
for the conduct of a thorough VA 
examination to assess the current nature 
and severity of her service-connected 
disability.  The claims folder should be 
provided to the examiner.  The examiner 
should specify all limitations of motion 
in degrees.  The examiner must also 
discuss whether the veteran's left ankle 
disability produces any functional loss 
due to pain, limitation of motion due to 
pain, flare-ups, weakness, 
incoordination, excess fatigability, or 
any of the other factors enumerated in 
38 C.F.R. §§ 4.40 and 4.45 and in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner must express any additional 
limitations under DeLuca in degrees, 
where possible.  

2.  Thereafter, the RO should 
readjudicate the issue of an initial 
evaluation in excess of 10 percent for 
the service-connected left ankle 
disability (status post fracture of the 
left distal fibula).  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran and her 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, the RO should 
return the case to the Board for its 
review, as appropriate.

By this remand, the Board expresses no views as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	SUSAN S. TOTH 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


